Citation Nr: 9920737	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-28 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from November 1942 to December 1945; he died in 
December 1996.  The appellant has been represented throughout 
her appeal by The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1997, by the Pittsburgh, Pennsylvania Regional Office 
(RO), which denied the appellant's claims of entitlement to 
service connection for the cause of the veteran's death, DIC 
benefits under the provisions of 38 U.S.C.A. § 1318, and 
granted entitlement to Chapter 35 educational assistance.  
The notice of disagreement with this determination was 
received in July 1997.  The statement of the case was issued 
in August 1997.  The appellant's substantive appeal was 
received in September 1997.  

The appellant and her daughter appeared and offered testimony 
at a hearing before a hearing officer at the RO in October 
1997.  A transcript of the hearing is of record.  A 
supplemental statement of the case was issued in January 
1998.  The appeal was received at the Board in September 
1998.  




REMAND

Review of the evidentiary record reflects that the veteran 
died on December [redacted], 1996, at the age of 80.  The 
certificate of death showed that the immediate cause of the veteran's 
death was due to multiple system organ failure due to, or as 
a consequence of, acute gastrointestinal bleed due to, or as 
a consequence of, gastric ulcer.  At the time of the 
veteran's death, service connection was in effect for 
bilateral hearing loss, evaluated as 100 percent disabling 
since March 23, 1989, and hemorrhoids, status post operative, 
evaluated as noncompensably disabling since April 1, 1946.  

The death certificate indicates that the veteran died in 
December 1996 while an inpatient at the St. Francis Medical 
Center.  However, the terminal hospital report and associated 
clinical records from this hospitalization are not contained 
in the claims file, and no attempt to obtain the medical 
records was made.  

With respect to the claim for DIC under 38 U.S.C.A. § 1318, 
recent case law has affected VA's interpretation of 38 
U.S.C.A. § 1318(b).  The United States Court of Appeals of 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has interpreted 
sections 1318(b)(1) and (2) to mean that the survivor has the 
right to attempt to demonstrate that the veteran 
hypothetically would have been entitled to receive 100 
percent benefits based on evidence in the veteran's claims 
file or in VA custody prior to his death.  Wingo v. West, 11 
Vet. App. 307 (1998), Carpenter v. West, 11 Vet. App. 140 
(1998), and Green v. Brown, 10 Vet. App. 111 (1997).  In this 
case, where the veteran was not in receipt of a total rating 
for at least 10 years immediately prior to death, the 
appellant should be given the opportunity to show his 
hypothetical entitlement.  The appellant is entitled to 
consideration of her claim in accordance with the Court's 
holding.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  



In addition the Board notes that the veteran during his life 
was treated at the VA Medical Center, University Drive, 
Pittsburgh, Pa., and for a period at the VA Medical Center, 
Long Beach, California..  See VA Form 10-7131 dated in 1971.  
In view of 38 C.F.R. § 3.157 (1998) and Bell v. Derwinski, 2 
Vet. App. 611 (1992) all the veteran's VA treatment records 
which are not currently in the claims file should be 
obtained.

Accordingly, the case is REMANDED to the RO for the following 
development: 

1.  The RO should obtain all the 
veteran's 
VA treatment records since service, which 
are not currently in the claims file and 
associate them with the claims file, 
including all records from the VA Medical 
Center, University Drive, Pittsburgh, 
Pa., and the VA Medical Center, Long 
Beach, California.

2.  The RO should request the veteran's 
terminal records from St. Francis Medical 
Center.  These records should be 
associated with the veteran's claims 
folder.  

3.  The appellant should be informed that 
she can provide any hypothetical way that 
the veteran was entitled to a total 
disability rating for the 10 years 
immediately prior to his death.

4.  The RO should readjudicate the issues 
on appeal with consideration of all 
additional evidence.  The claim should be 
adjudicated on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law.  In this 
regard, the RO should specifically 
determine the potential applicability of 
Wingo v. West, 11 Vet. App. 307 (1998), 
Carpenter v. West, 11 Vet. App. 140 
(1998), and Green v. Brown, 10 Vet. App. 
111 (1997).  If, after consideration of 
the foregoing, the RO continues to deny 
the appellant's claim(s), an appropriate 
supplemental statement of the case should 
be furnished to the appellant and her 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the appellant until she is notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this remand are to further 
develop the record and to afford the appellant due process of 
law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




